Order entered August 19, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00522-CV

                RHINO LININGS CORPORATION, Appellant

                                         V.

                     2 X 2 PARTNERSHIP, LTD., Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-13009

                                      ORDER

      The reporter’s record is currently due on September 4, 2022. Before the

Court is the August 18, 2022 request of David Langford, former Official Court

Reporter for the 44th Judicial District Court, for a sixty-day extension of time to

file the reporter’s record. We GRANT the request to the extent that we extend

the deadline to October 4, 2022. See TEX. R. APP. P. 35.3(c) (extension of time to

file reporter’s record may not exceed thirty days in ordinary appeal).

                                              /s/   KEN MOLBERG
                                                    JUSTICE